                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BEATRICE PARKER, et al.,                           Case No. 18-cv-01912-HSG
                                   8                       Plaintiffs,                      ORDER GRANTING MOTION FOR
                                                                                            PRELIMINARY APPROVAL OF
                                   9               v.                                       CLASS ACTION SETTLEMENT
                                  10     CHERNE CONTRACTING                                 Re: Dkt. No. 93
                                         CORPORATION,
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is the unopposed motion for preliminary approval of class action

                                  14   settlement filed by Plaintiffs. Dkt. No. 93 (“Motion”). Defendant has also filed a statement of

                                  15   non-opposition. Dkt. No. 94. The parties have reached a settlement regarding Plaintiffs’ claims

                                  16   and now seek the required court approval. For the reasons set forth below, the Court GRANTS

                                  17   Plaintiffs’ motion.

                                  18     I.   BACKGROUND
                                  19          A.        Factual Background
                                  20          Plaintiff Parker worked for Defendant as an hourly-paid driver/driver-foreman at the

                                  21   Tesoro refinery in Martinez, California. See Dkt. No. 81 (“Class Cert. Order”) at 2. Plaintiff

                                  22   Gurule worked for Defendant as an hourly-paid pipefitter at the Tesoro refinery in Martinez,

                                  23   California and at the Chevron refinery in Richmond, California. Id. In this dispute, Plaintiffs

                                  24   contend that Defendant operated under a policy known as “in on the employee’s time and out on

                                  25   the employer’s time,” under which employees are not paid for the time spent badging in, traveling

                                  26   from a refinery gate to the work site within the refinery, and obtaining and donning required safety

                                  27   gear, but are paid for the time spent removing the required safety gear, traveling back to the gate

                                  28   and badging out at the end of the work day. Id.
                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 2 of 11




                                   1          Based on that conduct, Plaintiffs allege that Defendant failed to pay the statutory minimum

                                   2   wage for all compensable time worked; failed to provide accurate, itemized wage statements;

                                   3   failed to pay all statutory minimum wages due upon termination; and failed to pay wages in the

                                   4   time frame set by law. Mot. at 4. Plaintiffs allege that Defendant violated California Business &

                                   5   Professions Code §§ 17200, et seq., and California Labor Code §§ 201-203, 204b, 226(a), 550-

                                   6   552, 1194, 1194.2, 1197, 1197.1, 1199(a), 1199(b) and 1199(c). Id.

                                   7          Plaintiffs sought to certify a class of 2,361 hourly employees who worked in 49 different

                                   8   job positions, and proposed two subclasses: a “Waiting Time Subclass” and a “Wage Statement

                                   9   Subclass.” Class Cert. Order at 2.

                                  10          B.    Procedural Background
                                  11          Plaintiff Parker filed the initial class action complaint on February 13, 2018; the First

                                  12   Amended Complaint on February 23, 2018; the Second Amended Complaint on February 11,
Northern District of California
 United States District Court




                                  13   2019; and the operative Third Amended Complaint on November 23, 2020, adding Plaintiff

                                  14   Gurule as a named plaintiff. See Dkt Nos. 1-1, 32, 81, 82.

                                  15          Defendant moved to dismiss the original complaint on collective bargaining preemption

                                  16   grounds. Dkt. No. 8. On January 29, 2019, the Court granted in part and denied in part

                                  17   Defendant’s motion, dismissing the unpaid overtime and missed-meal-period claims based on its

                                  18   finding that collective bargaining agreements precluded those claims. Dkt. No. 30.

                                  19          Plaintiffs moved for class certification in late 2019. Dkt. No. 55. The Court deferred

                                  20   ruling on the class certification motion to allow Defendant to file its motion for summary

                                  21   judgment. Dkt. Nos. 64, 70. The Court held a hearing on both motions on August 6, 2020. Dkt.

                                  22   No. 80. On November 20, 2020, the Court issued its Class Certification Order Denying in Part

                                  23   and Granting in Part Motion for Class Certification and granting the motion to amend the

                                  24   complaint. Class Cert. Order. The Court denied certification of the unpaid wage-related

                                  25   claim but granted certification of the Wage Statement Sub-Class, defined as: “all of Defendant’s

                                  26   former hourly employees who worked for Defendant in California between December 18, 2016

                                  27   and June 6, 2019 and received paper wage statements that did not have Defendant’s full name and

                                  28   address printed on them.” Id.
                                                                                         2
                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 3 of 11




                                   1          C.      Settlement Agreement
                                   2          Following extensive discovery and an all-day mediation session with an experienced and
                                   3   skilled mediator, the parties agreed to settle the entire action on the terms set out in the Settlement
                                   4   Agreement. Mot. at 5-6. The key terms of the Settlement Agreement are as follows:
                                   5                 i.   The Settlement Class and Aggrieved Employee Definitions
                                   6          “Class Members” are defined as “[a]ll current and former hourly employees who worked
                                   7   for Defendant in California and received one or more paper paychecks during the Class Period.”
                                   8   Dkt. No. 93-1, Ex. A (“Settlement Agreement” or “SA”) § I.H. Settlement Class Members are
                                   9   “all Class Members who do not submit a valid Request for Exclusion,” SA § I.RR. The Class
                                  10   Period is December 18, 2016 through June 6, 2019; the class definition is coextensive with the
                                  11   Class certified in the November 22, 2020 Class Certification Order. SA §§ I.I, II.A; Mot. at 6.
                                  12   There are 1,840 Class Members who received 28,343 paper paychecks during the Class Period.
Northern District of California
 United States District Court




                                  13   Mot. at 6.
                                  14          For the PAGA claims, the Settlement defines “Aggrieved Employees” to mean “all current
                                  15   and former hourly employees who worked for Defendant in California at any time during the
                                  16   PAGA Period.” SA § I.B. The PAGA Period is from December 18, 2016 through February 22,
                                  17   2021. SA § I.BB. There are 2,211 Aggrieved Employees; 1,840 are also Class Members, and 371
                                  18   are not. Mot. at 7.
                                  19                ii.   Settlement Benefits
                                  20          The Settlement provides that Defendant will fund a Maximum Settlement Amount
                                  21   (“MSA”) in the amount of $2,500,000 to resolve the claims covered by the Settlement. SA §§
                                  22   I.W, III.A. After subtracting out the amounts allocated to the PAGA Payment ($500,000), Class
                                  23   Counsel’s fees and costs (fees not to exceed $750,000 plus actual out-of-pocket costs, which are
                                  24   currently estimated not to exceed $40,000), the General Release Payments (not to exceed
                                  25   $40,000), Class Representative Incentive Awards (not to exceed $7,500), and the settlement
                                  26   administration costs (not to exceed $16,000), the remaining funds, referred to as the Net
                                  27   Settlement Amount, will distributed in full to the Settlement Class Members. SA §§ I.X and
                                  28   III.L.2, see, §§ I.F, I.J., I.R, I.AA, III.C, III.L.3-L.6. The Net Settlement Amount is estimated to
                                                                                          3
                                          Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 4 of 11




                                   1   be $1,146,500.57. Mot. at 7. Defendant does not have any revisionary interest in the MSA. SA §

                                   2   III.L.

                                   3               iii.   Settlement Payments
                                   4            The Settlement Agreement provides that Settlement Class Members will receive Individual

                                   5   Settlement Payments without the need to submit a claim form. SA § III.L.2.a. The Settlement

                                   6   Administrator will divide the respective Qualified Paper Paychecks for each Settlement Class

                                   7   Member by the total Qualified Paper Paychecks for all Settlement Class Members, resulting in the

                                   8   Payment Ratio for each Settlement Class Member. SA § III.L.2.a.1. Each Settlement Class

                                   9   Member’s Payment Ratio will then be multiplied by the Net Settlement Amount to calculate each

                                  10   Settlement Class Member’s share of the Net Settlement Amount. Id.

                                  11            The parties have also agreed to allocate $500,000 of the MSA to settle the PAGA claims.

                                  12   SA §§ I.AA, III.L.5. Aggrieved Employees are entitled to 25% of that amount ($125,000), which
Northern District of California
 United States District Court




                                  13   will be distributed according to a formula set forth in the Settlement Agreement. Mot. at 8. On

                                  14   average, each Aggrieved Employee is expected to receive a payment of $56.54. Id. at 9.

                                  15               iv.    Cy Pres Distribution
                                  16            The parties have agreed that any unclaimed funds will be divided in half and distributed

                                  17   equally to the parties’ two cy pres recipients. Mot. at 9. The two cy pres recipients are Build

                                  18   California, a 501(c)(3) organization that is working to develop a future workforce for the

                                  19   construction industry from often under-represented communities

                                  20   (https://buildcalifornia.com/about/) and The Beavers Charitable Trust, which provides

                                  21   endowments and scholarships for universities feeding the construction industry

                                  22   (https://www.thebeavers.org/charitable-trust/). Id. All funds sent to The Beaver Charitable Trust

                                  23   must be directed to a university located in California. Id. None of the Parties’ counsel has any

                                  24   relationship to the selected recipients. Id.

                                  25            The Parties also have agreed that if any Individual PAGA Payment checks issued to

                                  26   Aggrieved Employees remain uncashed more than 90 days after their issuance, the remaining

                                  27   funds will be paid to the California Labor & Workforce Development Agency (“LWDA”). Id. at

                                  28   9-10.
                                                                                         4
                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 5 of 11




                                   1              v.    Settlement Class Member Release, PAGA Release, and General Release
                                   2          The Settlement Agreement provides for a Limited Release applicable to the Settlement
                                   3   Class Members. SA §§ III.B, I.MM, I.NN. Through the Limited Release, Plaintiffs and
                                   4   Settlement Class Members will release only the claims in the operative Third Amended Complaint
                                   5   under Labor Code § 226 based on the failure to provide compliant wage statements, together with
                                   6   interest, fees, and costs related to that failure. SA §§ III.B, I.MM.
                                   7          The Settlement Agreement provides a separate PAGA Release through which Plaintiff
                                   8   Parker, individually and as representative acting as a proxy or agent of the LWDA, a State of
                                   9   California Executive Branch Agency, releases the Released Parties of and from any and all claims
                                  10   for civil penalties, attorneys’ fees, and litigations costs under PAGA. SA § III.D. No individual
                                  11   Class Members or Aggrieved Employees are providing a PAGA Release.
                                  12          In addition to the certified Labor Code § 226 claim, Plaintiffs Parker and Gurule have
Northern District of California
 United States District Court




                                  13   individual wage and hour claims that remain part of the action. SA § III.C. In exchange for a
                                  14   payment of $20,000 to each named Plaintiff, the named Plaintiffs will provide a General Release,
                                  15   as set forth in § I.C of the Settlement Agreement, of their claims against the Released Parties. Id.
                                  16   The General Release Payments shall be in addition to each Plaintiff’s Class Representative
                                  17   Incentive Award, Individual Settlement Payment, and Individual PAGA Payment. Id. Plaintiffs
                                  18   will apply for the Court’s approval of the General Release Payments with the motion for
                                  19   attorneys’ fees and costs. Mot. at 11.
                                  20              vi.   Class Notice
                                  21          The proposed Notice of Class Action Settlement explains the terms of the Settlement and
                                  22   how Class Members can opt out or object. See Dkt. No. 93-1 SA Ex. 1 (“Notice”). The Notice
                                  23   will be individualized to include each Class Member’s number of Qualified Paper Paychecks and
                                  24   calculation of their estimated Individual Settlement Payment. Id. The Notice also sets forth the
                                  25   release that the Class Members will provide in exchange for the Individual Settlement Payment.
                                  26   Id. The Notice also informs Class Members that Class Counsel will file a motion seeking an
                                  27   award of attorneys’ fees and reimbursement of actual litigation costs and expenses, and requesting
                                  28   approval of the Class Representative Incentive Awards and General Release Payments; and states
                                                                                          5
                                             Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 6 of 11




                                   1   the deadline on which that motion must be filed and the deadline for a Class Member to object.

                                   2   Id.

                                   3            The Notice will also inform Settlement Class Members of the PAGA Settlement. Id. Non-

                                   4   Class Member Aggrieved Employees will receive an explanatory letter with their Individual

                                   5   PAGA Payment if the PAGA Settlement is approved. SA § III.K.9.

                                   6              vii.   Opt Out and Objection Procedures
                                   7            Class Members will have 45 calendar days from the date the Notices are mailed to opt out.

                                   8   SA § III.K.9. The Notice will provide a specific date informing the Class Members of the exact

                                   9   deadline and instructions regarding how to opt out of the Settlement. Notice. Class Members also

                                  10   have the opportunity to object to the Settlement and will have 45 days from the date the Notices

                                  11   are mailed to submit their written objection by mail. SA § III.K.8.

                                  12             viii.   Attorneys’ Fees and Costs and Class Representative Incentive Awards
Northern District of California
 United States District Court




                                  13            The Settlement provides that Class Counsel may seek an award of attorneys’ fees of no

                                  14   more than $750,000, which is 30% of the MSA, and actual out-of-pocket expenses and costs,

                                  15   which are estimated not to exceed $40,000. SA III.L.4. Class Counsel’s motion for award of

                                  16   attorneys’ fees and costs, the General Release Payments and Class Representative Incentive

                                  17   Awards will be the subject of a separate motion that will be filed no later than 14 days before the

                                  18   opt-out and objections Response Deadline. Mot. at 13

                                  19               ix.   Settlement Administration
                                  20            The Parties have selected RG2 Claims Administration LLC as the proposed third-party

                                  21   Settlement Administrator. Mot. at 14. The Settlement Agreement allocates $16,000 of the MSA

                                  22   for the administration costs. SA § III.L.6. Because the Class Members are Defendant’s former

                                  23   and current employees whose identities and contact information are readily available, the parties

                                  24   agreed that mail notice provides the best practicable notice under the circumstances. Mot. at 14.

                                  25   Defendant will provide the Settlement Administrator with each Class Member’s contact

                                  26   information and the number of paper paychecks issued to each Class Member during the Class

                                  27   Period. SA §§ I.G, III.K.1. The Settlement Administrator will perform address updates and

                                  28   verifications as necessary and send the settlement Notice and Claim Form via first-class U.S. mail.
                                                                                        6
                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 7 of 11




                                   1   SA §§ III.K.1, III.K.3. If a Notice Packet is returned, the Settlement Administrator will conduct

                                   2   address follow-up and will re-mail the Notice Packet to any updated address. SA § III.K.4.

                                   3    II.        DISCUSSION
                                   4          A.      Class Certification
                                   5               Because no facts have changed that would affect the Court’s certification of the Wage

                                   6   Statement Class since the Court certified that class on November 20, 2020, this order incorporates

                                   7   by reference its prior analysis as set forth in the class certification order. Class Cert. Order at 11-

                                   8   19.

                                   9           B.        Preliminary Settlement Approval
                                  10                   i.   Legal Standard
                                  11               Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                  12   certified class—or a class proposed to be certified for purposes of settlement—may be settled . . .
Northern District of California
 United States District Court




                                  13   only with the court’s approval.” Fed. R. Civ. P. 23(e). “The purpose of Rule 23(e) is to protect

                                  14   the unnamed members of the class from unjust or unfair settlements affecting their rights.” In re

                                  15   Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, before a district court

                                  16   approves a class action settlement, it must conclude that the settlement is “fundamentally fair,

                                  17   adequate and reasonable.” In re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008).

                                  18               Courts may preliminarily approve a settlement and notice plan to the class if the proposed

                                  19   settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2) does

                                  20   not grant improper preferential treatment to class representatives or other segments of the class;

                                  21   (3) falls within the range of possible approval; and (4) has no obvious deficiencies. In re Lenovo

                                  22   Adware Litig., No. 15-MD-02624-HSG, 2018 WL 6099948, at *7 (N.D. Cal. Nov. 21, 2018)

                                  23   (citation omitted). Courts lack the authority, however, to “delete, modify or substitute certain

                                  24   provisions. The settlement must stand or fall in its entirety.” Hanlon v. Chrysler Corp., 150 F.3d

                                  25   1011, 1026 (9th Cir. 1998).

                                  26                  ii.   Analysis
                                  27                        a. Settlement Process
                                  28               The first factor the Court considers is the means by which the parties settled the action.
                                                                                             7
                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 8 of 11




                                   1   “An initial presumption of fairness is usually involved if the settlement is recommended by class

                                   2   counsel after arm’s-length bargaining.” Harris v. Vector Mktg. Corp., No. 08-cv-5198, 2011 WL

                                   3   1627973, at *8 (N.D. Cal. Apr. 29, 2011).

                                   4          This settlement was reached after considerable arms-length bargaining between the parties,

                                   5   including a full-day mediation session with an experienced mediator in wage and hour cases. Mot.

                                   6   at 17-18. This process weighs in favor of granting preliminary settlement approval. See

                                   7   also Satchell v. Fed. Exp. Corp., No. C 03–2659 SI, 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13,

                                   8   2007) (“The assistance of an experienced mediator in the settlement process confirms that the

                                   9   settlement is non-collusive.”). The Court also notes the absence of a “clear sailing” arrangement,

                                  10   under which the Defendant agrees not to challenge Class Counsel’s request for attorneys’ fees.

                                  11   See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947-48 (9th Cir. 2011)

                                  12                    b. Preferential Treatment
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has instructed that district courts must be “particularly vigilant” for signs

                                  14   that counsel have allowed the “self-interests” of “certain class members to infect negotiations.”

                                  15   Id. For that reason, courts in this district have consistently stated that preliminary approval of a

                                  16   class action settlement is inappropriate where the proposed agreement “improperly grants

                                  17   preferential treatment to class representatives.” See In re Tableware Antitrust Litig., 484 F. Supp.

                                  18   2d 1078, 1079 (N.D. Cal. 2007).

                                  19          The Settlement Agreement provides that each Settlement Class Member will receive a

                                  20   payment based on the total number of paper paychecks they received during the Class Period.

                                  21   Thus, each Settlement Class Member’s payment will be based on the potential value of their

                                  22   individual Labor Code § 226(a) claims. The Court preliminarily finds that this proposed

                                  23   distribution does not improperly grant preferential treatment to Class Representatives.

                                  24          Incentive awards “are intended to compensate class representatives for work done on

                                  25   behalf of the class, to make up for financial or reputational risk undertaken in bringing the action.”

                                  26   Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). Such awards are “fairly

                                  27   typical” but “discretionary.” Id. at 958. Plaintiffs must provide sufficient evidence to allow the

                                  28   Court to “evaluate [the named plaintiff’s] award[] individually, using relevant factors including
                                                                                          8
                                          Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 9 of 11




                                   1   the actions the plaintiff has taken to protect the interests of the class, the degree to which the class

                                   2   has benefitted from those actions, . . . [and] the amount of time and effort the plaintiff expended in

                                   3   pursuing the litigation.” Stanton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003) (internal

                                   4   quotation omitted). Courts in this district have routinely stated that a $5,000 award is

                                   5   “presumptively reasonable.” See Noroma v. Home Point Fin. Corp., No. 17-CV-07205-HSG,

                                   6   2019 WL 1589980, at *8 (N.D. Cal. Apr. 12, 2019).

                                   7           The Settlement Agreement authorizes the Class Representatives to seek service awards of

                                   8   up to $5,000 for Plaintiff Parker and $2,500 for Plaintiff Gurule. SA § III.L.3. This is a non-

                                   9   reversionary settlement in which Defendant is required to pay the entirety of the Maximum

                                  10   Settlement Amount, so if the Court approves a reduced award, the remainder will be distributed to

                                  11   members of the Class. See SA § III.L.3.b. The Court finds that at the preliminary approval stage,

                                  12   the intent to seek incentive awards does not suggest preferential treatment of any segment of the
Northern District of California
 United States District Court




                                  13   class, particularly because any portion of the award that the Court declines to grant will be

                                  14   distributed to Class members.

                                  15           The Settlement Agreement also provides for the named Plaintiffs to enter into a General

                                  16   Release in exchange for $20,000 each. SA §§ III.L.3, II.C. The General Release does not apply

                                  17   to the Settlement Class Members. Id. Plaintiffs intend to apply separately for the Court’s

                                  18   approval of the General Release Payments with the motion for attorneys’ fees and costs. Mot. at

                                  19   11. The Court preliminarily finds that because the General Release does not apply to the

                                  20   Settlement Class Members, the General Release Payments to the named Plaintiffs do not

                                  21   improperly grant preferential treatment. However, the Court will revisit this issue when Plaintiffs

                                  22   file their motion.

                                  23                        c. Settlement Within Range of Possible Approval
                                  24           The third factor that the Court considers is whether the settlement is within the range of

                                  25   possible approval. To evaluate whether the settlement amount is adequate, “courts primarily

                                  26   consider plaintiffs’ expected recovery balanced against the value of the settlement offer.” In re

                                  27   Tableware, 484 F. Supp. 2d at 1080. This requires the Court to evaluate the strength of Plaintiff’s

                                  28   case.
                                                                                          9
                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 10 of 11




                                   1          Class Counsel has calculated the maximum value of the Labor Code § 226(a) class claim

                                   2   as $2,742,300. Mot. at 19. The $2,500,000 Maximum Settlement Amount represents 91% of the

                                   3   maximum damage calculation. Id. Class Counsel also estimates that the maximum average

                                   4   potential value of each certified Class Member’s Labor Code § 226(a) claim is $1,490.38. Mot. at

                                   5   8. Through the Settlement, each Settlement Class Member is expected to receive an Individual

                                   6   Settlement Payment of, on average, $623.10. Id. The Settlement thus provides Settlement Class

                                   7   Members with 42.17% of their potential recovery for their Labor Code § 226(a) claims. Id.

                                   8          Plaintiffs also persuasively explain that they would face significant costs, risks, and delay

                                   9   if the case proceeded to trial. Mot. at 19-20. In particular, Plaintiffs may have difficulty

                                  10   countering Defendant’s arguments that no Class Member suffered any damages related to the

                                  11   issuance of wage statements and that Plaintiffs will be unable to prove “knowing and intentional

                                  12   failure” under Labor Code § 226(e). Id.
Northern District of California
 United States District Court




                                  13          In light of the significant settlement amount and the risks and challenges faced by

                                  14   Plaintiffs if the case proceeds, the Court finds that the settlement is within the range of possible

                                  15   approval.

                                  16                    d. Obvious Deficiencies
                                  17          The fourth and final factor that the Court considers is whether there are obvious

                                  18   deficiencies in the settlement agreement. The Court finds no obvious deficiencies, and therefore

                                  19   finds that this factor weighs in favor of preliminary approval.

                                  20          Having weighed the relevant factors, the Court preliminarily finds that the settlement

                                  21   agreement is fair, reasonable, and adequate, and GRANTS preliminary approval.
                                  22   III.   PROPOSED CLASS NOTICE PLAN
                                  23          The Court “must direct notice in a reasonable manner to all class members who would be
                                  24   bound by the proposal[.]” Fed. R. Civ. P. 23(e)(1)(B). The “best notice . . . practicable under the
                                  25   circumstances[] includ[es] individual notice to all [class] members who can be identified through
                                  26   reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).
                                  27          With respect to the content of the notice itself, the notice must clearly and concisely state
                                  28   in plain, easily understood language:
                                                                                          10
                                         Case 4:18-cv-01912-HSG Document 97 Filed 07/29/21 Page 11 of 11




                                   1          (i)     the nature of the action;
                                              (ii)    the definition of the class certified;
                                   2          (iii)   the class claims, issues, or defenses;
                                              (iv)    that a class member may enter an appearance through an attorney if
                                   3                  the member so desires;
                                              (v)     that the court will exclude from the class any member who requests
                                   4                  exclusion;
                                              (vi)    the time and manner for requesting exclusion; and
                                   5          (vii)   the binding effect of a class judgment on members[.]
                                   6   Fed. R. Civ. P. 23(c)(2)(B).
                                   7          The Court finds that the parties’ proposed notice plan, described above, is the best
                                   8   practicable form of notice under the circumstances and satisfies Rule 23 requirements.
                                   9   IV.    CONCLUSION
                                  10          The Court GRANTS Plaintiffs’ motion for preliminary approval of class action. The
                                  11   parties are DIRECTED to meet and confer and stipulate to a schedule of dates for each event
                                  12   listed below, which shall be submitted to the Court within seven days of the date of this Order:
Northern District of California
 United States District Court




                                  13
                                                                         Event                                     Date
                                  14
                                                 Deadline for Settlement Administrator to mail
                                  15             Notice to Class Members
                                                 Filing deadline for attorneys’ fees and costs motion
                                  16             Filing deadline for incentive payment motion
                                                 Deadline for Class Members to opt-out or object to
                                  17             settlement and/or application for attorneys’ fees and
                                  18             costs and incentive payment, at least 30 days after
                                                 the filing of the motions for attorneys’ fees and
                                  19             incentive payments
                                                 Filing deadline for final approval motion
                                  20             Final fairness hearing and hearing on motions
                                  21          The parties are further DIRECTED to implement the proposed class notice plan.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 7/29/2021

                                  24                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
                                                                                        11
